Citation Nr: 1106859	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for arthritis of both hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1979 to January 2000.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO).  In his July 2005 VA Form 9, 
Substantive Appeal, the Veteran indicated that he wished to have 
a Travel Board hearing; however, in an August 2005 statement, he 
stated that he no longer wanted a hearing.  In July 2007 the 
Board reopened the claim of service connection for arthritis of 
both hands, and remanded the matter for additional development 
and de novo review.

The Veteran had been represented by the Disabled American 
Veterans.  In February 2008, he filed a VA Form 21-22 appointing 
the Vietnam Veterans of America as his representative.  The Board 
recognizes the change in representation.

In correspondence received in January 2008, the Veteran indicated 
that he had moved to Dallas, Texas.  The matter of whether his 
claims file should be transferred to the jurisdiction of the 
appropriate RO in Texas is referred to the RO for any appropriate 
action.  


FINDING OF FACT

The Veteran has a bilateral hand disability manifested by pain, 
stiffness and cramping that is shown to have had its onset during 
his military service.


CONCLUSION OF LAW

Service connection for a bilateral hand disability manifested by 
pain, stiffness and cramping is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the benefit sought is 
being granted, there is no reason to belabor its impact in this 
matter.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability).  Hickson v. West, 13 Vet. App.  247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service treatment records (STRs) include a June 1999 report from 
Dr. D. M. N. from Arthritis Associates who treated the Veteran 
for bilateral hand pain.  It was noted that he had cramping 
stiffness and pain in both hands, with right hand symptoms being 
more severe.  The impression was that "[i]t is difficult to know 
what is causing [the Veteran's] symptoms.  I tend to think he has 
some early degenerative arthritis in the hands, but it is unusual 
for osteoarthritis to cause this much stiffness, and it is also 
unusual to affect primarily the [metacarpophalangeal joint].  
Therefore, [the Veteran] could very easily have early 
inflammatory arthritis that is yet to manifest itself fully."  
Service medical records do not show that any further 
investigation was completed.

On June 2000 VA examination, flexion of the hand showed no 
evidence of redness, increase in local heat, tenderness, or 
limitation of motion.  Hand grasp and muscle mass were noted to 
be normal.  X-rays were normal, and the examiner noted that there 
was insufficient evidence to warrant a diagnosis of an acute or 
chronic hand condition.  

A December 2006 letter from Dr. M. C., the Veteran's doctor at 
Peterson Air Force Base, indicates that he has treated the 
Veteran for a year and a half and that he has reviewed the 
Veteran's chart to "document that his osteoarthritis [is] 
service related."  He states that his review shows that the 
Veteran experienced joint pain of the hands in 1998 and had a 
special consultation in April 1999 because of his hand pain.  He 
notes that there is ample documentation that the Veteran 
currently has arthritis and that because he was on active duty 
during 1998 that he definitely developed the condition during 
service.  He also indicated that definitive documentation of 
arthritis could be easily provided.  [Notably, a November 2008 VA 
request for an explanation of this opinion by Dr. M. C. resulted 
in the response that Dr. M. C. has separated from the Air Force 
and is now in private practice.  No explanation was obtained.]

An August 2009 VA examination report notes that the Veteran 
underwent medical consultation in connection with his bilateral 
hand pain and stiffness in 1999 (during service).  It is further 
noted that he had increasing bilateral hand pain and stiffness 
since approximately 2001 and that he is being given Mobic, which 
helps reduce his pain.  Other than increased pain on repetitive 
motion testing, examination of the hands was essentially normal.  
The assessment was bilateral hand arthralgias without joint 
destruction.  The examiner provided the following opinion:

It is at least as likely as not that the veteran's 
current hand condition is related to military service.  
He has the same complaints as he did in service.  This 
examiner finds no evidence on today's exam indicating 
degenerative arthritis or rheumatoid.  He has 
significant complaints of arthralgias and pain in the 
bilateral hands.  There is no evidence of joint 
destruction/degeneration on X-ray.  He needs further 
follow-up with his primary care to find a cuase of his 
bilateral hand arthralgias and pain.  

Although the evidence outlined above does not show that the 
Veteran actually has arthritis, it does show that during service 
the Veteran had the onset of a bilateral hand disability 
manifested by pain, stiffness and cramping, warranting service 
connection for such disability.  A VA examiner reviewed the 
record and opined that while the evidence does not show that the 
Veteran has arthritis of the hands, it is at least as likely as 
not that his current hand condition (bilateral hand arthralgias) 
is related to military service.  

Service connection may not be awarded for symptoms without an 
underlying disability entity, i.e., unassociated with trauma or a 
disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Here, however, the clinical findings also include 
cramping and stiffness that were observed by a medical 
professional in a clinical setting.  Furthermore, VA medical 
care-providers have prescribed medication to alleviate the 
symptoms.  The Board finds no reason to question the competence 
of the care-providers or suspect that they would be offering 
treatment, including with prescription medication, for a 
nonexistent disability entity.  The fact that the Veteran has 
received such treatment suggests that there indeed is underlying 
pathology to account for the Veteran's continuous since service 
hand complaints.  

The evidence reflects that the Veteran was free of a hand 
disability on service enlistment; that a chronic disability 
manifested by bilateral hand pain and stiffness (albeit with 
diagnosis unclear) became manifest during service; and that such 
disability has persisted.  Accordingly, the Board finds that all 
the requirements for establishing service connection are met, and 
that service connection for a bilateral hand disability 
manifested by pain, cramping, and stiffness is warranted.


ORDER

Service connection for a bilateral hand disability manifested by 
pain, stiffness and cramping is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


